VICKERY, J.
1.Evidence in will contest case held to support jury’s verdict to effect that paper writing- in question was last will and testament of decedent.
2. Will contest case brought to Court of Appeals on petition in error could not be continued, where it had been properly listed for trial and been published two weeks under rule of courts in official organ of courts and no steps were taken towards having case continued until after 4 o’clock of day before it was reached in court.
3. Court of Appeals will not issue writ of mandamus or grant motion for diminution of record to compel common pleas court to insert something in bill of exceptions, where inquiries to counsel in argument of case seeking to efieit whether they claimed anything other than what appealed in bill of exceptions, brought only response that they would expect it to show certain things hut did not deny that record showed all that took place.
- 4. In will contest case where court refused proper instruction requested by contestees and after case had been submitted court decided that instruction should have been given and notified counsel for contestees, who stated that he did not want to be present, but court was unable to reach counsel for contestants, action of court in giving instruction in absence of counsel held not misconduct subject to criticism.
(Sullivan. PJ., and Levine, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.